Case 6:14-cv-01335-RBD-GJK Document 483 Filed 03/05/19 Page 1 of 3 PageID 12440




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


 COMMODORES ENTERTAINMENT
 CORPORATION,

      Plaintiff/Counter Defendant,
 v.                                                       Case No: 6:14-cv-1335-Orl-37GJK

 THOMAS McCLARY, and FIFTH
 AVENUE ENTERTAINMENT, LLC,

      Defendants/Counterclaimants.


 THOMAS McCLARY, and FIFTH
 AVENUE ENTERTAINMENT,
 LLC,

      Third Party Plaintiffs,

 v.

 COMMODORES
 ENTERTAINMENT
 CORPORATION, a Nevada
 corporation, DAVID FISH,
 individually, WALTER ORANGE,
 individually, et al.,

      Third Party Defendants.


                                           ORDER
        This cause came on for consideration without oral argument on the following motion:
Case 6:14-cv-01335-RBD-GJK Document 483 Filed 03/05/19 Page 2 of 3 PageID 12441



        MOTION:         PLAINTIFF’S RENEWED MOTION FOR ATTORNEYS’
                        FEES AND COSTS PURSUANT TO U.S.C. § 1117(a) and
                        FED. R. CIV. P. 54(d) (Doc. No. 478)

        FILED:          February 27, 2019



        THEREON it is ORDERED that the motion is DENIED.

        On August 23, 2018, the Court entered an order granting in part and denying in part

 Plaintiff’s motion for partial summary judgment. Doc. No. 426. On August 24, 2018, a judgment

 in favor of Plaintiff was entered on the partial summary judgment. Doc. No. 427. On September

 10, 2018, Plaintiff filed a motion for attorney’s fees and costs. Doc. No. 432. On December 11,

 2018, the motion for attorney’s fees and costs was denied without prejudice and Plaintiff was

 directed to file a renewed motion for attorney’s fees and costs at the conclusion of the litigation in

 this matter. Doc. No. 440. On January 30, 2019, a jury rendered a verdict in favor of Plaintiff on

 the remaining issues in this litigation. Doc. No. 475. On February 4, 2019, a judgment was entered

 in favor of Plaintiff against Defendants. Doc. No. 476. On February 27, 2019, Plaintiff filed a

 renewed motion for attorney’s fees and costs (the “Renewed Motion”). Doc. No. 478. On

 February 28, 2019, Defendants filed a Notice of Appeal, seeking review of both judgments in the

 Eleventh Circuit Court of Appeals. Doc. No. 480.

        “[D]eferring ruling on a motion for attorney’s fees and costs pending an appeal is a matter

 within the court’s discretion, and courts will defer ruling in the interests of judicial economy.”

 Truesdell v. Thomas, No: 5:13–cv–552–Oc–10PRL, 2016 WL 7049252, at *2 (M.D. Fla. Dec. 5,

 2016); see also Nat’l Farmers’ Org., Inc. v. Associated Milk Producers, Inc., 850 F.2d 1286, 1312

 (8th Cir. 1989) (“Thus, rather than undertaking the time-consuming task of determining a




                                                 -2-
Case 6:14-cv-01335-RBD-GJK Document 483 Filed 03/05/19 Page 3 of 3 PageID 12442



 reasonable attorney’s fee, only to see the effort overturned on appeal, the district court wisely

 deferred ruling on attorney’s fees and costs pending appeal.” (citations omitted)).

        It does not appear that consideration of the appeal would be better informed if accompanied

 by a decision on attorney’s fees and costs. Instead, the outcome of the appeal may affect

 consideration of the Motion, including whether or not attorney’s fees and costs should be awarded.

 Also, if Defendant prevails on appeal, it is likely Defendant will also seek additional fees and costs.

 Accordingly, rather than addressing fees and costs in piecemeal fashion and to conserve judicial

 resources, the undersigned finds the Motion for Entitlement and the Motion to Tax should be

 denied with leave to file renewed motions in the event the Court’s judgment is affirmed.

        Accordingly, it is ORDERED that:

        1. The Renewed Motion (Doc. No. 478) is DENIED; and

        2. If the Eleventh Circuit Court of Appeals affirms the Court’s judgments, Plaintiff

            shall file a renewed motion within twenty-one days after the mandate issues.

        DONE and ORDERED in Orlando, Florida, on March 5, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                                  -3-
